     Case 2:16-cv-00389-MCE-KJN Document 91 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH BIVINS,                                      No. 2:16-cv-0389 MCE KJN P
12                        Plaintiff,
13               v.                                       ORDER
14    DR. JEU, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se, with a civil rights action seeking relief

18   under 42 U.S.C. § 1983. On April 14, 2020, the undersigned recommended that defendant’s

19   motion for summary judgment be granted, and this action be terminated. On August 31, 2020,

20   plaintiff filed a document entitled “Objections to Findings and Recommendations.” (ECF No.

21   90.) However, in his filing, plaintiff does not address the pending findings and recommendations;

22   rather, he seeks reconsideration of the court’s order denying plaintiff the appointment of counsel

23   based primarily on the restrictions put in place due to the Covid-19 pandemic, but also claims he

24   has “no access to any legal material whatsoever and no legal delivery system in place.” (ECF No.

25   90 at 1.)

26           Within fourteen days from the date of this order, counsel for defendant shall address

27   whether plaintiff has access to his legal materials, and the prison law library or the legal paging

28   system in order to prepare his objections to the findings and recommendations.
                                                         1
     Case 2:16-cv-00389-MCE-KJN Document 91 Filed 10/29/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within fourteen days from the date of this
 2   order, counsel for defendant shall file a response as set forth above.
 3   Dated: October 29, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
